 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ERIC SCHARFENBERGER, an                             No. 2:18-cv-1939-TLN-EFB PS
      individual,
11
                          Plaintiff,
12                                                        ORDER AND FINDINGS AND
                 v.                                       RECOMMENDATIONS
13
      MICHAEL A. JACQUES, an individual,
14    and in official capacity as a Child Support
      Commissioner; PLACER COUNTY
15    DEPARTMENT OF CHILD SUPPORT
      SERVICES, corporation and municipality,
16
                          Defendants.
17

18
             Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His
19
     declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.
20
     Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).
21
             Determining that plaintiff may proceed in forma pauperis does not complete the required
22
     inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the
23
     allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on
24
     which relief may be granted, or seeks monetary relief against an immune defendant. As
25
     explained below, plaintiff’s complaint must be dismissed for lack of subject matter jurisdiction.
26

27
             1
              This case, in which plaintiffs are proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a
17   complaint to include a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v.
20   Gibson, 355 U.S. 41 (1957)).
21           Plaintiff brings this action against Michael Jacques, a Child Support Commissioner for the
22   County of Placer, and the Placer County Department of Child Support Services (“CPS”). ECF
23   No. 1. The complaint alleges that in September 2017, CPS conspired with Commissioner Jacques
24   to obtain an order requiring plaintiff to make child support payments. Id. at 2, 4. He appears to
25   claim that the order was improperly issued because plaintiff was not advised on the legal
26   consequences of voluntarily acknowledging paternity of a minor child. Id. at 4-5. Plaintiff also
27   claims that since the child support order issued, CPS has sent him threatening letters that
28   explained the potential consequences of not making the required support payments. Id. at 4. He
                                                          2
 1   also claims that defendants have been garnishing his wages, which has left him unable to support
 2   his children. Id. at 5. The complaint alleges claims for violation of plaintiff’s right to procedural
 3   due process and the Racketeer Influenced and Corrupt Organization Act, as well as a claim styled
 4   as “Separation of Powers.”
 5          It is clear from complaint that plaintiff’s claims are barred by the Rooker-Feldman
 6   doctrine. Under the Rooker-Feldman doctrine, a federal district court does not have subject
 7   matter jurisdiction to hear an appeal from the judgment of a state court. Exxon Mobil Corp. v.
 8   Saudi Basic Indus. Corp., 544 U.S. 280, 283-84 (2005); see also Dist. of Columbia Court of
 9   Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415
10   (1923). The Rooker-Feldman doctrine bars jurisdiction in federal district court if the exact claims
11   raised in a state court case are raised in the subsequent federal case, or if the constitutional claims
12   presented to the district court are “inextricably intertwined” with the state court’s denial of relief.
13   Bianchi v. Rylaarsdam, 334 F.3d 895, 898-99 (9th Cir. 2003) (quoting Feldman, 460 U.S. at 483
14   n. 16). Rooker-Feldman thus bars federal adjudication of any suit where a plaintiff alleges an
15   injury based on a state court judgment or directly appeals a state court’s decision. Id. at 900 n. 4.
16   “That the federal district court action alleges the state court’s action was unconstitutional does not
17   change the rule.” Feldman, 460 U.S. at 486.
18          Here, plaintiff’s alleged injury arises out of the state court order requiring him to make
19   child support payments. Because this court lacks jurisdiction to review that order under the
20   Rooker-Feldman doctrine, plaintiff’s claims must be dismissed. The court is also without
21   jurisdiction over plaintiff’s claims under the “domestic relations” exception to federal jurisdiction
22   because they concern child support payments, which are exclusively matters of state law. See
23   Ankenbrandt v. Richards, 504 U.S. 689, 702-704 (1992) (holding that the domestic relations
24   exception to federal subject matter jurisdiction “divests the federal courts of power to issue
25   divorce, alimony and child custody decrees.”).
26          Aside from the jurisdictional issues, plaintiff’s claims against Commissioner Jacques are
27   barred by judicial immunity. Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988) (per
28   curiam) (“Judges are absolutely immune from damages actions for judicial acts taken within the
                                                         3
 1   jurisdiction of their courts . . . . A judge loses absolute immunity only when [the judge] acts in the
 2   clear absence of all jurisdiction or performs an act that is not judicial in nature.” Franceschi v.
 3   Schwartz, 57 F.3d 828, 830 (9th Cir. 1995) (holding that judicial immunity extends to municipal
 4   court commissioners performing judicial functions).
 5          The only remaining issue is whether to allow plaintiff leave to amend. Given the
 6   jurisdictional deficiencies, the court finds that amendment would be futile. Accordingly,
 7   plaintiff’s complaint should be dismissed without leave to amend. Noll v. Carlson, 809 F.2d
 8   1446, 1448 (9th Cir. 1987) (while the court ordinarily would permit a pro se plaintiff leave to
 9   amend, leave to amend should not be granted where it appears amendment would be futile); Silva
10   v. Di Vittorio, 658 F.3d 1090, 1105 (9th Cir. 2011) (“Dismissal of a pro se complaint without
11   leave to amend is proper only if it is absolutely clear that the deficiencies of the complaint could
12   not be cured by amendment.”) (internal quotation marks omitted).
13          Accordingly, it is hereby ORDERED that plaintiffs’ request for leave to proceed in forma
14   pauperis (ECF No. 2) is granted.
15          Further, it is RECOMMENDED that plaintiff’s complaint be dismissed without leave to
16   amend and the Clerk be directed to close the case.
17          These findings and recommendations are submitted to the United States District Judge
18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
19   after being served with these findings and recommendations, any party may file written
20   objections with the court and serve a copy on all parties. Such a document should be captioned
21   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
22   within the specified time may waive the right to appeal the District Court’s order. Turner v.
23   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
24   DATED: February 5, 2020.
25

26

27

28
                                                        4
